Response to Arguments
The arguments filed on 9/24/21 in reply to the final rejection have been considered but are not deemed to place the application in condition for allowance.
Applicant argues that claim 1 is patentable because:

The Examiner further refers to Chen and argues that "[i]n combination with Kahen, one would find it obvious to grow many shells in 204, effectively stretching out the existing shape of the band diagram in 204 laterally." 
However, Applicant submits that the band energy profile 211 shown in Figure 3B is completely within the core. 
This means that if a skilled artisan wouldl actually modify the structure of Kahen by sequentially applying monolayers of inorganic shells as stated by the Examiner on the first paragraph of page 6 of the Office Action, then the artisan would at best modify the shell 301 of Kahen but not the outer core 224. 
Consequently, the sequentially applied monolayers of inorganic shells would not have any impact on the distance between the elements of Kahen referred to by the Examiner as the active region and the trap region. 

The Office disagrees. First, the band energy profile 211 clearly exists in 202 and 204 in Kahen’s Fig. 3B, not “completely within the core”, as argued by the applicant. Kahen has an “inhomogeneous inner core” 202 and a single “non-homogeneous outer core” 204 in the embodiment shown in Fig. 2. However, plain language shows that what Kahen calls an “outer core” is indeed a shell. The band energy profile 211 clearly exists both within the spherical core 202 and the shell 204. Furthermore, this shell 204 is 
Chen discloses “starting with 3-4 nm NQD CdSe cores, we grew the particles to a size of 15-20 nm… by sequentially applying monolayers of inorganic shells… of CdS, ZnS, or CdzZnyS alloys” at the end of the first column of page 5026. Chen’s core of CdSe is analogous with Kahen’s core 202, and the monolayers of inorganic shells of e.g. CdS are analogous with Kahen’s shell 204 having a varied material composition therein. These applied monolayers of inorganic shells is analogous to Kahen’s 204.  The composition varies in both. Thus, the Office action is correct that one of ordinary skill in the art would have found it obvious to make 204 wider (“effectively stretching out the existing shape of the band diagram in 204 laterally”) by “grow[ing] many shells in 204, in order to result in “isolating the core from the exterior surface of the quantum dot, which reduces ‘blinking’ or fluorescence intermittency, and provides ‘stable properties’ of the quantum dots.”
Applicant argues that one of ordinary skill in the art would modify 301 of Kahen. This is not persuasive. Both 204 and 301 are shells. One of ordinary skill in the art would find it obvious to modify one or both of them. In the embodiment of Fig. 2, which lacks 301, it would thus be obvious to modify 204. One of ordinary skill in the art would have found it obvious to modify 204 in Fig. 2 with the teachings of Chen, rather than modifying 301 in Fig. 4 of Kahen with the teachings of Chen, for many reasons, including but not limited to: if a third material with an even wider bandgap than that of the materials in/near the core was not desired (the embodiment of Fig. 2 has only two 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Parendo/Primary Examiner, Art Unit 2819